DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 December 2020 has been entered.

Response to Amendment
Applicant’s amendment filed on 4 December 2020 has been entered. Applicant has amended claims 1-8, 10-12, 14, and 15. Claim 13 is cancelled. Claims 1-8, 10-12, 14, and 15 are pending. Applicant’s amendments to the claims have overcome each 
 
Applicant's arguments filed 4 December 2020, with respect to the rejection(s) of Claims 1-8, 10, and 12-15 rejected under 35 U.S.C. 103 as being obvious over Duchesneau et al. (hereafter Duchesneau - US 5037271) in view of Kleckler (US 9169783). Claims 9 and 11 rejected under 35 U.S.C. 103 as being obvious over Duchesneau et al. (hereafter Duchesneau - US 5037271) in view of Kleckler (US 9169783), and further in view of Wolpin (US 3143925) have been fully considered and n persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Duchesneau et al. (hereafter Duchesneau - US 5037271) in view of Kleckler (US 9169783), and further in view of Wolpin (US 3143925) and further in view of Futa et al. (US 10472050) as evidenced by Franchet et al. (US 6767187).

However, Applicant’s arguments directed to Wolpin with respect to the servo valve including a valve element comprising an electromagnetic reserve actuating device has been considered, but they are not persuasive. 
Applicant has contended that the elements of the cited references cannot be simply combined, and there is no reasonable expectation of success from combining these references since servo mechanism of Wolpin has nothing to do with servo valves which can be used for pitch control systems. Applicant further contends that “Wolpin shows a trim actuator having one single torque motor 124 connected to a flapper 120 
The Examiner does not agree. While Examiner admits that Wolpin is not directed to servo valves which can be used for pitch control systems, Wolpin would constitute analogous art because the servo valve of Wolpin is structurally similar to the servo valves for pitch control systems, and addresses the same problem of taking over the function of a main actuating device for operating the valve element in the event of failure of the main actuating device as Applicant. Since the servo valve of Wolpin is analogous to Ducheneau and Applicant’s invention, one of ordinary skill in the art would have a reasonable expectation of success from combining these references. Furthermore, while Wolpin does not teach a reserve torque motor, the trim motors 126, 128 of Wolpin can still act as reserve electromagnetic reserve actuating devices for the valve element 120, since they are capable of moving the flapper or valve element 120 when the main actuating device or torque motor 124 fails. Therefore, it would have been obvious for a person having ordinary skill in the art to apply the teachings of Wolpin to Ducheneau to have an electromagnetic reserve actuating device.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
In claim 1, line 9, “wherein the servo valve includes a valve element comprising an electromagnetic” should be omitted since this is repeated in line 17.
In claim 1, line 21, “a controller” should be “the controller”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being obvious over Duchesneau et al. (hereafter Duchesneau - US 5037271) in view of Kleckler (US 9169783), and further in view of Wolpin (US 3143925), and further in view of Futa et al. (US 10472050 – hereafter Futa), as evidenced by Franchet (US 6767187).
Claim 1 recites “a propeller unit.” Duchesneau teaches such a propeller unit, as will be shown. The Claim “recites” the limitations “downstream” and “upstream.” Downstream and upstream are interpreted to refer to the fluid flow of hydraulic oil from the feed line downstream to the control line, in light of the specification.
Duchesneau teaches (Fig. 1) a propeller unit for a hydraulic variable-pitch propeller of an aircraft, land vehicle or water vehicle of an aircraft, land vehicle or water vehicle, comprising: 
a drive (12), a hydraulic variable-pitch propeller with propeller blades (14), the pitch/setting angle of the propeller blades is hydraulically adjustable (hydromechanically controlled, see col. 2, ln. 30-36), and a control apparatus, and a controller (20) for electronically actuating a servo valve depending on a rotation speed of the variable-pitch propeller (see col. 6, ln. 32-66), wherein the controller is connected to the servo valve via a line for setting a pitch of the propeller blades (see col. 3, ln. 22-29), and wherein the control apparatus comprises 
a hydraulic oil feed line (68); 
a control line (42) which can be connected to the variable-pitch propeller; 
a servo valve (52) including a valve element comprising an electromagnetic main actuating device (50), the input pressure to which servo valve is the basic pressure and the output pressure from which servo valve during normal operation defines a control pressure in the control line and which servo valve is connected to a controller (20) which delivers a control signal for changing the control pressure,; and 
pressure reducing elements (flyweight assembly 90 and low pitch stop valve 160) which are arranged downstream of the servo valve and upstream of the control line (line 
However, Duchesneau does not teach a pressure generating device which is connected to the hydraulic oil feed line and provides hydraulic oil with a basic pressure; and the servo valve is arranged downstream of the pressure generating device.
Kleckler teaches (Fig. 1) a propeller unit for a hydraulic variable-pitch propeller comprising a pressure generating device (pump 112) which is connected to the hydraulic oil feed line and provides hydraulic oil with a basic pressure; and the servo valve (106) is arranged downstream of the pressure generating device. Klecker further teaches such an arrangement provides the servo valve with pressure for controlling the pitch of the propeller (col. 2, ln. 21-32).
While Duchesneau teaches a hydraulic servo valve system for propeller pitch control, Duchesneau is silent as to providing a pressure generating device for the hydraulic system. A person having ordinary skill in the art applying the invention of Duchesneau would have to provide a pressure generating device and select a location to for the pressure generating device. It would have been obvious for a person having ordinary skill in the art to apply the teachings of Kleckler to modify the propeller unit of Duchesneau to provide a pressure generating device which is connected to the hydraulic oil feed line and provides hydraulic oil with a basic pressure such that the servo valve is arranged downstream of the pressure generating device, as taught by Kleckler, as the references and Applicant’s invention are directed to propeller unites for 
However, Duchesneau, as modified with Kleckler, does not teach an electromagnetic reserve actuating device for the valve element, and wherein the reserve actuating device, in the event of a failure of the main actuating device, takes over the function of said main actuating device for operating the valve element. 
Wolpin teaches (Figs. 1, 2) a propeller unit comprising a servo valve (16) comprising an electromagnetic reserve actuating device (128) for a valve element (52), and wherein the reserve actuating device, in the event of a failure of a main actuating device (126), takes over the function of said main actuating device for operating the valve element (col. 3, ln. 13-16). 
Wolpin further teaches that having a reserve actuating device is “fail safe by virtue of its ability to maintain a given trim position regardless of power interruption or failure.”
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Wolpin to the propeller unit of Duchesneau, as modified with Klecker to provide an electromagnetic reserve actuating device for the valve element, and wherein the reserve actuating device, in the event of a failure of the main actuating device, takes over the function of said main actuating device for operating the valve element, as taught by Wolpin, as the references and Applicant’s invention are directed to propeller unites for vehicles using servo valves. Doing so would result in safer operation of the vehicle in case of power interruption or failure, as recognized by Wolpin.

Duchesneau uses an ECU to control the servo valve depending on rotation speed of the variable pitch propeller.
Futa teaches (Fig. 1) that either an ECU and FADEC can be used as a controller (160) which controls a servo valve (154) for a variable pitch propeller (col. 5, ln. 52-61). 
MPEP 2143 I. B. teaches the simple substitution of one known element for another to obtain predictable results is obvious if there is (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
In this case, Duchesneau, as modified with Kleckler and further in view of Wolper teaches every aspect of Applicant’s claimed invention except that the controller is an ECU instead of a FADEC. Futa teaches that both an ECU and FADEC are both known suitable controllers which can both perform the function of controlling a servo valve for a variable pitch propeller. A person having ordinary skill in the art could have substituted 
It is known in the art that a FADEC has a travel measuring sensor connected to the controller via a measuring line providing a measurement value of the pitch to the controller, wherein the controller is connected to the drive via a signal line, so that the controller knows the rotation speed with which the drive is operating, as evidenced by Franchet (see Franchet Col. 3, ln. 8-35).
Regarding Claim 2, Duchesneau, as modified with Kleckler and further in view of Wolper, and further in view of Futa in Claim 1 above, teaches (Duchesneau Fig. 1) the propeller unit as claimed in claim 1, wherein the pressure reducing elements comprise a pressure lowering device (90) which, in the event of a failure of the servo valve, changes the control pressure in the control line depending on a rotation speed of the propeller (see col. 6, ln. 32-66).
Regarding Claim 3, Duchesneau, as modified with Kleckler and further in view of Wolper, and further in view of Futa in Claim 1 above, teaches (Duchesneau Fig. 1) the propeller unit as claimed in claim 2, wherein the pressure lowering device (90) has a drive shaft (96) which is coupled to a transmission (108) of a drive (18) of the variable-pitch propeller. 
Regarding Claim 4, Duchesneau, as modified with Kleckler and further in view of Wolper, and further in view of Futa in Claim 1 above, teaches (Duchesneau Fig. 1) the propeller unit as claimed in claim 3, wherein the pressure lowering device (90) has a 
Regarding Claim 5, Duchesneau, as modified with Kleckler and further in view of Wolper, and further in view of Futa in Claim 1 above, teaches (Duchesneau Fig. 1) the propeller unit as claimed in claim 1, wherein the pressure reducing elements comprise a safety valve (160), which has an actuating member (232) which is mechanically coupled (via rod 242) to a mechanical pitch/setting angle detecting device (162), the actuating member being operated at a pitch/setting angle of the propeller blades which lies below a minimum pitch/setting angle, wherein the safety valve lowers the control pressure in the control line when a limit pitch/setting angle of the propeller blades is reached in the event of a fault (see col. 5, ln. 42-55). 
Regarding Claim 6, Duchesneau, as modified with Kleckler and further in view of Wolper, and further in view of Futa in Claim 1 above, teaches (Duchesneau Fig. 1) the propeller unit as claimed in claim 5, wherein the mechanical pitch/setting angle detecting device comprises a measuring lever (246) which is preferably connected to a position measuring device (248), the measuring signal from the position measuring device is passed on to the controller and which position measuring device is, in particular, a travel measuring sensor (resolver, see col. 5, ln. 42-55). 
Regarding Claim 7, Duchesneau, as modified with Kleckler and further in view of Wolper, and further in view of Futa in Claim 1 above, teaches (Duchesneau Fig. 1) the propeller unit as claimed in claim 1, wherein the pressure reducing elements (90) are connected, on the downstream side, to a reverse thrust enable valve (222) via a first feed line (236), the reverse thrust enable valve is connected to the servo valve via a 
Regarding Claim 8, Duchesneau, as modified with Kleckler and further in view of Wolper, and further in view of Futa in Claim 1 above, teaches (Duchesneau Fig. 1) the propeller unit as claimed in claim 1, further comprising an emergency pressure lowering valve (feather solenoid valve 41) which is arranged upstream of the control line.
Regarding Claim 10, Duchesneau, as modified with Kleckler and further in view of Wolper, and further in view of Futa in Claim 1 above, teaches (Duchesneau Fig. 1) the propeller unit as claimed in claim 1, wherein the servo valve and the pressure reducing means elements are arranged in a housing (22). 
Claim 11 recites the same features of Claim 1 which are rejected for the same reasons. 
Duchesneau, as modified with Kleckler and further in view of Wolper, and further in view of Futa further teaches (Fig. 1) the reverse thrust enable valve is arranged in the housing (22). 
Regarding Claim 12, Duchesneau, as modified with Kleckler and further in view of Wolper, and further in view of Futa in Claim 1 above, teaches (Duchesneau Fig. 1) the propeller unit as claimed in claim 8, wherein the emergency pressure lowering valve 
Claim 14 recites the same features as Claims 12, which are rejected for the same reasons.
Claim 15 recites the same features as Claims 7 and 12, which are rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745